Citation Nr: 1612437	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  04-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative changes of the cervical and lumbar spine.

2. Entitlement to service connection for a disability manifested by bunions and hammertoes.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

 The appellant served in the United States Army Reserve from September 1975 to March 1997, to include unspecified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the RO in Detroit, Michigan, which in pertinent part denied service connection for degenerative changes of the cervical and lumbar spine, and bunions and hammertoes.  These claims were subsequently denied in a December 2009 Board decision.  The appellant then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court endorsed a January 2011 joint motion for remand and remanded the appeal for compliance with the instructions in the joint motion.  After the Joint Motion for Remand, the Board remanded the Veteran's case in May 2011 for additional development.

 The appellant presented testimony at a personal hearing in February 2005 at the RO before a Decision Review Officer (DRO). In May 2009, the Board remanded the case for a videoconference hearing.  The appellant subsequently testified at a November 2009 videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these proceedings have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the following development is necessary to provide a full and complete review of the Veteran's claim.

In its May 2011 remand directives, the Board directed that records be sought from the Defense Personnel Records Imaging System (DPRIS), as well as from other locations.  In response to this, in March 2013, the VA initiated a request to the Personnel Information Exchange System (PIES).  In its response, PIES indicated that there were no records for the Veteran at that location, but it recommended that the VA seek the records through the Defense Personnel Records Information Retrieval System (DPRIS) website, and cited to Fast Letter 09-45, indicating that the DPRIS interface to PIES was terminated.  There is no evidence that an attempt to obtain these records through the DPRIS system directly has occurred.  The Board must remand in order to attempt to obtain these personnel records.

Additionally, in April 2014, the Veteran underwent a VA examination for her back and foot conditions.  The VA examiner's opinion finding that there was no aggravation of the Veteran's preexisting foot condition during service is inadequate, because it focuses on a lack of evidence of treatment during service.  There has been a formal finding of unavailability of the Veteran's medical records.  The VA examiner's rationale is inadequate for the Board to rely upon because the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Therefore, the examiner must issue a new opinion, accounting for the loss of records and weighing the remaining evidence accordingly.

Accordingly, the case is REMANDED for the following action:

1. Contact the Defense Personnel Records Imaging System (DPRIS) directly through their website or any other available method, and any other federal sources, to verify the specific dates of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Army Reserve.

2. Only after the above development is completed, the RO must provide the Veteran's claims file to the examiner who completed the Veteran's April 2014 examination or, if they are not available, to a new examiner who is qualified to give an opinion on the Veteran's back and foot conditions, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The Board calls the examiner's attention to the following:

i) The June 2007 formal finding of unavailability of the Veteran's service medical records, and reminds the examiner that he or she cannot rely on a lack of medical evidence to determine that the Veteran's lay evidence lacks credibility.  
ii) Any documents associated with the claims file that may confirm the Veteran's dates of ACDUTRA or INACDUTRA service.

iii) The Veteran's testimony at her February 2005 DRO hearing indicating that her slip and fall during INACDUTRA may have also occurred in the early 1990s.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's foot conditions, including bunions and hammertoes, which existed prior to service, was aggravated during active service. If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical and lumbar spine degenerative conditions began during active service or is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




